DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-12 are pending in the application and have been examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko et al. (IDS: JP2010119946A) hereinafter Kaneko and Wolf (US 2016/0016617 A1) hereinafter Wolf.
Claim 1:
Kaneko discloses an airflow adjusting apparatus comprising: a duct having an inlet on an inlet side and an outlet on an outlet side, the inlet being open toward a front of a movable body, the outlet being configured to guide an airflow to an air-blowing target inside the movable body; [Fig. 1, Items V, S, B; Paras. 0015-0016].
Kaneko doesn’t explicitly disclose a duct opening-closing unit configured to open and close the duct.
However, Wolf does disclose a duct opening-closing unit configured to open and close the duct [Fig. 1, Item 16].
Kaneko also discloses a first airflow generator provided on a first face of an inner surface of the duct; a second airflow generator provided on a second face of the inner surface of the duct, the second face being opposed to the first face; and[Fig. 5; Items 1, 2, 5, 6] an airflow adjustment processor configured to, in a case where the duct opening-closing unit is in a closed state, perform vortex flow formation control of causing the first airflow generator to generate a first airflow that directs to the outlet side with respect to the duct and causing the second airflow generator to generate a second airflow that directs to the inlet side with respect to the duct. [Para. 0006; Fig. 5, Item "W"]
Dictionary.com: opposed definition #3 states set against or contrasted with something else or with each other; viewed as contrary or competing.
It should be noted that while the applicant specifies that, "in a case where the duct opening-closing unit is in a closed state… …perform vortex formation control," this does not mean that a vortex can't be generated while in the open state.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Kaneko with the disclosure of Wolf to provide air flow control to balance brake cooling and aerodynamics.
Claim 2:
Kaneko and Wolf, as shown in the rejection above, disclose all the limitations of claim 1.
Kaneko also discloses wherein the airflow adjustment processor is configured to, in the vortex flow formation control, increase intensity of the first airflow and intensity of the second airflow in accordance with an increase in airspeed of the movable body. [Paras. 0034-0035]
Claims 3-4:
Kaneko and Wolf, as shown in the rejection above, disclose all the limitations of claims 1 and 2.
Kaneko also discloses wherein the airflow adjustment processor is configured to, in a case where the duct opening-closing unit is in an open state, perform airflow introduction promotion control of causing the first airflow generator and the second airflow generator to generate airflows that direct to the outlet side with respect to the duct. [Fig. 5; Items 1, 2, 5, 6]
Claims 5-8:
Kaneko and Wolf, as shown in the rejection above, disclose all the limitations of claims 1-4.
Kaneko also discloses wherein an opening configured to introduce an airflow into the movable body is provided adjacent to the inlet of the duct, and the first airflow generator is positioned closer to the opening than the second airflow generator. [Figs. 1, 5; Items 1, 2, 5, 6]
Claims 9-12:
Kaneko and Wolf, as shown in the rejection above, disclose all the limitations of claims 1-4.
Kaneko also discloses wherein the movable body is a vehicle, the duct is provided at a front lower part of a vehicle body of the vehicle, and the first airflow generator is disposed below the second airflow generator. [Fig. 5; Items 1, 2, 5, 6, "S"]

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT P LIETHEN whose telephone number is (313)446-6596. The examiner can normally be reached Mon - Fri, 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURT PHILIP LIETHEN/Examiner, Art Unit 3747